DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara et al (US PG Pub. No. 2017/0357112).
Regarding Claim 1, Shibahara discloses in figure 1A, an anti-glare mirror with an image display function (abstract), the anti-glare mirror comprising, in this order: an image display device (10, ¶ [0072); a circular polarization reflection layer (21,¶ [0079) ; a liquid crystal cell (22, ¶ [0086]); and a linear polarizing plate (23,¶ [0088]) wherein a phase difference layer (quarter-wave) is included between the circular polarization reflection layer (21) A and the linear polarizing plate (23)(see ¶ [0079]) ¼ wave plate on front and back of an LC layer), and the circular polarization reflection layer A includes a cholesteric liquid crystal layer(¶ [0079], 10 lines from bottom) obtained by curing a coating layer (on the back and front of) of a liquid crystal composition containing a polymerizable liquid crystal compound.(¶[0083]) .

  Regarding Claim 3, Shibahara discloses in figure 1A” wherein the liquid crystal cell (22) includes two substrates (22A/22B} facing each other, a driving liquid crystal layer (22C) made of a liquid crystal sealed (¶ [0153} in a space formed between the two substrates (22A/22B,see fig. 1A), and an electrode (¶ [0087]) formed on a surface on a side of the driving liquid crystal layer (22C) of36 each of the two substrates (22A/22B), in the driving liquid crystal layer (22C), liquid crystal molecules are aligned horizontally (TN, twisted nematic LC materials have a positive dielectric anisotropy with molecules aligned parallel to substrate with no voltage) with respect to the two substrates (22A/22B) and aligned to be twisted in an alignment direction by 90° between the two substrates (22A/22B) in a case of no voltage application (¶ [0122], and are nematically aligned vertically with respect to the two substrates in a case of voltage application (¶ [0123]), the phase difference layer is a 1/4 wavelength plate C (there is one on both sides of the circular polarization reflection layer LC material), and the circular polarization reflection layer (21) A, the 1/4 wavelength plate C, and the liquid crystal cell (22) are disposed in this order (¶ [0079]).  
Regarding Claim 4, Shibahara discloses: wherein the phase difference layer (1/4 wavelength) is a layer formed by curing a composition containing a polymerizable 
Regarding Claim 5, Shibahara discloses in figure 1A” wherein a 1/4 wavelength plate A is disposed between the image display device (10) and the circular polarization reflection layer (21) A (¶ [0079]).  
Regarding Claim 6, Shibahara discloses: wherein the 1/4 wavelength plate A is a layer formed by curing a composition containing a polymerizable liquid crystal compound (¶ [0083] discloses that the ¼ wave plate is a stretched polymer.
Regarding the limitation “formed by curing a composition containing a polymerizable liquid crystal compound”; this is considered a product by process limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
  Regarding Claim 7, Shibahara wherein the circular polarization reflection layer (21) A and the 1/4 wavelength plate A are in direct contact with each other (¶ [0079, 10 lines from the end).  
---------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (112) in view of Ichihashi et al (WIPO Pub. No. 2017/006787, English machine translation attached).
Regarding Claim 8, Shibahara fails to disclose:  wherein the circular polarization reflection layer (21) A includes a cholesteric liquid crystal layer having a central wavelength of selective reflection in a red light wavelength region, a cholesteric liquid crystal layer having a central wavelength of selective reflection in a green light wavelength region, and a cholesteric liquid crystal layer having a central wavelength of selective reflection in a blue light wavelength region.  
However, Shibahara does disclose in paragraph [0080 that a plurality of LC layers can be stacked in order to achieve selective reflection. 
Ichihashi teaches a mirror with an image display function (title) that uses LC layers that selectively reflect includes a cholesteric liquid crystal layer having a central wavelength of selective reflection in a red light wavelength region (, a cholesteric liquid crystal layer having a central wavelength of selective reflection in a green light wavelength region, and a cholesteric liquid crystal layer having a central wavelength of selective reflection in a blue light wavelength region (page 3, next to last paragraph) to suppress a mirror reflection image (page 6, 2nd paragraph from bottom)..  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of selectively reflective LC layers in the device of Shibahara, as taught by Ichihashi, to suppress a mirror reflection image.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (112).
Regarding Claims 9-13, Shibahara fails to disclose: wherein the37 polymerizable liquid crystal compound has 2 to 6 polymerizable groups. (2 groups claim 10, chiral agent with 2 groups claim 11, claim 12 is a combination of claims 9 and 11, claim 13 is a combination of claims 10 and 11). 
Regarding the above limitations, applicant has not shown in the specification how LC material or chiral agents with these properties produce any novel or unexpected results or solve any known problem. Applicant also has not shown any experimental data indicating the criticality of these specific properties to the proposed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a liquid crystal material and chiral material with the claimed properties of claims 9-13, as a matter of obvious design choice.
----------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “	the driving liquid crystal layer has a 1/2 wavelength phase difference in a case of no voltage application, the phase difference layer is a 1/4 wavelength plate C, and the circular polarization reflection layer A, the liquid crystal cell , and the 1/4 wavelength plate C are disposed in this order ” including the remaining limitations.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879